                      Case 19-10204     Doc 28    Filed 06/21/19     Page 1 of 37



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MARYLAND
                                  BALTIMORE DIVISION

 IN RE:

 Lesley Jeneen Keeney,                            CHAPTER 13
 aka Leslee Keeney                                CASE NO.: 19-10204

           Debtor(s).


 MTGLQ INVESTORS, L.P.
                                  Movant,
 v.

 Lesley Jeneen Keeney,
 aka Leslee Keeney
           Debtor(s),                             FILED PURSUANT TO 11 U.S.C
 Truman Randall Keeney,                           SECTIONS 362 and 1301

           Co-Debtor(s)
 Robert S. Thomas, II,
           Trustee,

                            Respondents.

  MOTION SEEKING RELIEF FROM STAY AND CO-DEBTOR STAY REGARDING
       PROPERTY AT 8939 HAWBOTTOM RD, MIDDLETON, MD 21769

           Comes now MTGLQ INVESTORS, L.P., (“Movant”), by Counsel, and moves this

Honorable United States Bankruptcy Court for relief from the stay imposed by 11 U.S.C. Section

362(a) and 1301, and in support thereof, states as follows:

      1.      That this Motion is filed pursuant to 11 U.S.C. Section 362(d), 1301, and Rules 4001

           and 9014 of the Bankruptcy Rules, as hereinafter shall more fully appear.

      2.      On November 20, 2009, Debtor Lesley Jeneen Keeney aka Leslee Keeney and Co-

           Debtor Truman Randall Keeney executed and delivered a Promissory Note (“Note”) and

           Deed of Trust (“Mortgage”) securing payment of the Note in the amount of $351,037.00
              Case 19-10204         Doc 28       Filed 06/21/19       Page 2 of 37



     to Bank Of America, N.A.. The Mortgage was recorded on December 4, 2009, in Book

     1628 at Page 193, in the Public Records of Frederick County, Maryland, with Recontrust

     Company N.A. as trustee. The loan was transferred to Movant. True and accurate copies

     of documents establishing a perfected security interest and ability to enforce the terms of

     the Note are attached hereto as Composite Exhibit “A.” The documents include copies of

     the Note with indorsements (if any), recorded Mortgage, Assignment(s) of Mortgage, and

     any other applicable documentation supporting the right to seek the lifting of the

     automatic stay and to foreclose, if necessary.

3.      Co-Debtor(s), Truman Randall Keeney, are liable on and/or has secured the

     aforementioned debt with the Co-Debtor(s)’ interest in the real property.

4.      The Mortgage provides Secured Creditor a lien on the real property located in

     Frederick County, Maryland, and legally described as:



            All that parcel of land known as New Lot 1, containing 32.395 acres of land,
            more or less, as shown on plat entitled "Addition Plat-Correction Plat, Keeney
            (T.M. Parcel 189) a.k.a. Parcels C & D (Plat Book 64 page 198), Addition to —
            Lot 1, Section One, "Hawhill Estates Subdivision" (previously recorded in Plat
            Book 64 at page 198) and Addition to Lot 1, Section One "Pine Ridge Estate"
            (previously recorded in Plat Book 66 at Page 30), as per Plat thereof recorded in
            Plat Book 81 at Page 132, one of the Plat Records of Frederick County,
            Maryland.


     This property is located at the street address of: 8939 HAWBOTTOM RD,

     MIDDLETON, MD 21769 - (the “Property”).

5.      The terms of the aforementioned Note and Mortgage have been in default, and remain

     in default, since February 1, 2019 with arrears in the amount of $7,641.48 as of April 29,

     2019. A copy of the breakdown of post-petition arrears is attached hereto as Exhibit

     “B”.
                Case 19-10204         Doc 28      Filed 06/21/19   Page 3 of 37



6.        According to Frederick County Assessor’s Office, the value of the property is

      $470,300.00 as of 01/01/2018. A copy is attached hereto as Exhibit “C”, which is

      permissible as a property valuation under Fed. R. Evid. 803(8). The payoff as of April

      29, 2019 is $574,637.91. See Exhibit “B”. There is little or no equity in the property.

      That in the event of a forced sale, there would not be any excess equity after payment of

      the administrative costs of sale, the liens on the property, any exemptions of the Debtor(s)

      and any co-obligor share for the benefit of other creditors of the estate and, therefore

      cause exists for the lifting of the stay.

7.          Based upon the Debtor(s)’ Chapter 13 Plan (Docket No. 6), the property is treated

      outside the plan and Secured Creditor will receive payments directly.

8.        Secured Creditor’s security interest in the subject property is being significantly

      jeopardized by Debtor(s)’ and Co-Debtor(s)’ failure to comply with the terms of the

      subject loan documents while Secured Creditor is prohibited from pursuing lawful

      remedies to protect such interest. Secured Creditor has no protection against the erosion

      of its collateral position and no other form of adequate protection is provided.

9.        If Secured Creditor is not permitted to enforce its security interest in the collateral or

      be provided with adequate protection, it will suffer irreparable injury, loss, and damage.

10.       Secured Creditor respectfully requests the Court grant it relief from the Automatic

      Stay in this cause pursuant to §362(d)(1) and 11 U.S.C. § 1301 of the Bankruptcy Code,

      for cause, namely the lack of adequate protection to Secured Creditor for its interest in

      the above stated collateral. The value of the collateral is insufficient in and of itself to

      provide adequate protection which the Bankruptcy Code requires to be provided to the

      Secured Creditor. Secured Creditor additionally seeks relief from the Automatic Stay
                  Case 19-10204        Doc 28     Filed 06/21/19     Page 4 of 37



         pursuant to §362(d)(2) and 11 U.S.C. § 1301 of the Bankruptcy Code, as the collateral is

         unnecessary to an effective reorganization of the Debtor’s assets.

   11.      Once the stay is terminated, the Debtor will have minimal motivation to insure,

         preserve, or protect the collateral; therefore, Secured Creditor requests that the Court

         waive the 14-day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).

   12.      Secured Creditor has incurred court costs and attorney’s fees in this proceeding and

         will incur additional fees, costs and expenses in foreclosing the Mortgage and in

         preserving and protecting the property, all of which additional sums are secured by the

         lien of the mortgage. Secured Creditor seeks an award of its reasonable attorneys’ fees

         and costs, or alternatively, leave to seek recovery of its reasonable attorneys’ fees and

         costs in any pending or subsequent foreclosure proceeding.

         WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d) and 11 U.S.C. § 1301 so that the undersigned may

proceed to enforce its security interest in the subject property by: (i) instituting or continuing

foreclosure proceedings against the subject property in state court, (ii) allowing it to take such

other actions with respect to the subject property as are set forth under applicable non-

bankruptcy law, (iii) allowing the successful purchaser at the foreclosure sale to obtain

possession of the subject property, (iv) relieving it, its successors and/or assigns from any further

filing requirements pursuant to Fed. R. Bankr. P. 3002.1(b)-(c) if the stay is ultimately and

unconditionally lifted or terminated, (v) that the Order be binding and effective upon the Debtor

despite any conversion of this bankruptcy case to a case under any other chapter of Title 11 of

the United States Code; and (vi) the fourteen (14) day appeal period shall be waived.
                 Case 19-10204      Doc 28     Filed 06/21/19    Page 5 of 37




                 NOTICE OF INTENT TO SUBMIT BUSINESS RECORDS

       The Movant will submit business records as evidence at any scheduled hearing, as

allowed under Fed. R. Bankr. P. 9017 and FRE 902(11). These business records and the

declaration of their maintenance as business records are available for inspection by the adverse

party upon demand.

Dated: 6/21/19                               /s/ David A. Rosen
                                             David A. Rosen
                                             MD Federal Bar No. 14583
                                             RAS Crane, LLC
                                             11900 Parklawn Drive, Suite 310
                                             Rockville, MD 20852
                                             Phone: (844) 442-2150, ext. 242
                                             Fax (240) 238-2767
                                             Email: darosen@rascrane.com
                                             Attorney for Movant
                 Case 19-10204     Doc 28     Filed 06/21/19   Page 6 of 37



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 21, 2019, a copy of the Motion for Relief from Stay

has been served upon the following necessary parties in interest, via first class mail postage

prepaid to:

Lesley Jeneen Keeney
2406 Love Point Rd
Stevensville, MD 21666

Truman Randall Keeney
8939 Hawbottom Rd
Middletown, MD 21769

And via electronic mail to:

Morgan William Fisher
Law Offices of Morgan Fisher LLC
1125 West St., Suite 227
Annapolis, MD 21401

Robert S. Thomas, II
300 E Joppa Road, Suite 409
Towson, MD 21286


DATE: 06/21/2019
                                            By: /s/ David A. Rosen
                                            David A. Rosen
                                            MD Federal Bar No. 14583
                                            RAS Crane, LLC
                                            11900 Parklawn Drive, Suite 310
                                            Rockville, MD 20852
                                            Phone: (844) 442-2150, ext. 242
                                            Fax (240) 238-2767
                                            Email: darosen@rascrane.com
                                            Attorney for Movant
Case 19-10204   Doc 28   Filed 06/21/19   Page 7 of 37




    COMPOSITE EXHIBIT “A”
Case 19-10204   Doc 28   Filed 06/21/19   Page 8 of 37
Case 19-10204   Doc 28   Filed 06/21/19   Page 9 of 37
Case 19-10204   Doc 28   Filed 06/21/19   Page 10 of 37
Case 19-10204   Doc 28   Filed 06/21/19   Page 11 of 37
Case 19-10204   Doc 28   Filed 06/21/19   Page 12 of 37
Case 19-10204   Doc 28   Filed 06/21/19   Page 13 of 37
Case 19-10204   Doc 28   Filed 06/21/19   Page 14 of 37
Case 19-10204   Doc 28   Filed 06/21/19   Page 15 of 37
Case 19-10204   Doc 28   Filed 06/21/19   Page 16 of 37
Case 19-10204   Doc 28   Filed 06/21/19   Page 17 of 37
Case 19-10204   Doc 28   Filed 06/21/19   Page 18 of 37
Case 19-10204   Doc 28   Filed 06/21/19   Page 19 of 37
Case 19-10204   Doc 28   Filed 06/21/19   Page 20 of 37
Case 19-10204   Doc 28   Filed 06/21/19   Page 21 of 37
Case 19-10204   Doc 28   Filed 06/21/19   Page 22 of 37
Case 19-10204   Doc 28   Filed 06/21/19   Page 23 of 37
Case 19-10204   Doc 28   Filed 06/21/19   Page 24 of 37
                                    Case 19-10204             Doc 28   Filed 06/21/19         Page 25 of 37

Loan Information
Loan Number:                                                             Origination Date:                11/20/2009

Loan Type:                              Conventional                     Acquisition Date:                4/1/2014

Investor:                               MTGLQ Investors, LP              Maturity Date:                   12/1/2039

MI Company:                                                              Is Insured:                      No

Due Date:                               11/1/2010

Property & Borrower Information
Borrower Name:                          TRUMAN RANDALL KEENEY            Co-Borrower Name:                LESLEE KEENEY

Borrower SSN:                                                            Co-Borrower SSN:

Prop Address:                           8939 HAWBOTTOM RD                Prop Type:                       Single Family Residence

                                        MIDDLETOWN, MD 21769             Inspection Date:                 1/7/2019

Mailing Address:                        8939 HAWBOTTOM RD                Occupancy Status:                Owner Occupied

                                        MIDDLETOWN, MD 21769             Represented by Attorney:         Yes

Additional Borrowers/Non-Obligors




Debt Breakdown - Payoff
Good to Date:                           4/29/2019                        Escrow Balance:                  0.00

Principal Balance:                      346,667.12                       Suspense Balance:                0.00

Deferred Principal Balance:             0.00                             Restricted Escrow Balance:       0.00

Delinquent Interest:                    144,823.65                       Per Diem Amount:                 42.09

Escrow Advance:                         63,145.48

Corporate Advance Balance:              19,370.14

Late Fees:                              581.52

Pending Taxes:                          0.00

Pending Hazard:                         0.00

Pending MI:                             0.00

Recording Fee:                          50.00

Total Debt:                             574,637.91

Bankruptcy Information
BK Case #              19-10204                                   BK Notice Rec'd Date:

BK Chapter:            13                                         BK Setup Date:             1/11/2019

BK Filing Date:        1/6/2019                                   Creditor Meeting Date:     2/11/2019

Filing State:          MD                                         POC Bar:                   3/18/2019

BK Post petition       2/1/2019                                   POC Filed Date:            3/6/2019
Due Date:
                                                                  POC Amount:                273,135.94

Attorney Info
Trustee Attorney:      ROBERT S. THOMAS, II                       FC Attorney:               Hofmeister Breza & Leavers

Debtor Attorney:       Morgan William Fisher                      FC Sale Date Scheduled:

Region Code:           BALTIMORE

BK Court Code:




 Loan Number:                                                                                                                       Page 1 of 7
 Run Date: 4/29/2019
                                    Case 19-10204          Doc 28     Filed 06/21/19   Page 26 of 37

Reinstatement Quotes
Based on contractual due date             Based on post petition due date

Good thru date             4/29/2019      Good thru date                4/29/2019

Due Date                   11/1/2010      Post Petition Due Date        2/1/2019

Missed Payments            262,684.42     Missed Payments               4,859.64

Late Charge Fees           581.52         Late Charge Fees

Corporate Advance          2,498.41       Corporate Advance             0.00

Escrow Advance             0.00           Post Petition Suspense        0.00
                                          Balance
Suspense                   0.00

Total Reinstatement        282,636.08     Total Reinstatement           4,859.64




 Loan Number:                                                                                          Page 2 of 7
 Run Date: 4/29/2019
                                      Case 19-10204                   Doc 28     Filed 06/21/19                 Page 27 of 37

Payment Information
UPB Amount:                                      346,667.12                               Due Date:                          11/1/2010

Total Monthly Payment:                           2,035.94                                 Interest Rate:                     5.2500%

P&I Amount:                                      1,938.44                                 Term:                              360

Escrow Amount:                                   97.50                                    Original Loan Amount:              351,037.00

Payment Frequency:                               12

Deferred Amount:                                 0.00

Missed Payment Due Date Term:                    11/1/2010 - 4/1/2019

Missed Payments Breakdown
Date Range                            P&I Amount           T&I Amount                PITI Amount           # missed            Missed Payment Total
                                                                                                           payments            Amount
11/1/2010 - 11/1/2014                 1,938.44             97.50                     2,035.94              49                                  99,761.06

12/1/2014 - 1/1/2015                  1,938.44             565.15                    2,503.59              2                                    5,007.18

2/1/2015 - 3/1/2015                   1,938.44             3,014.95                  4,953.39              2                                    9,906.78

4/1/2015 - 11/1/2015                  1,938.44             2,607.87                  4,546.31              8                                   36,370.48

12/1/2015 - 11/1/2016                 1,938.44             1,256.53                  3,194.97              12                                  38,339.64

12/1/2016 - 11/1/2018                 1,938.44             575.26                    2,513.70              24                                  60,328.80

12/1/2018 - 1/1/2019                  1,938.44             726.06                    2,664.50              2                                    5,329.00

2/1/2019 - 4/1/2019                   1,938.44             608.72                    2,547.16              3                                    7,641.48

Total Missed Payments                                                                                      102                                262,684.42



Payment Change History
Effective Date     Principal          Taxes & Insurance        Total Payment         Interest Rate                           Change Reason
                   & Interest Amt     Amt
         12/1/2019 1,938.44           489.21                   2427.65               5.2500%

          2/1/2019 1,938.44           608.72                   2547.16               5.2500%

         12/1/2018 1,938.44           726.06                   2664.50               5.2500%

         12/1/2016 1,938.44           575.26                   2513.70               5.2500%

         12/1/2015 1,938.44           1,256.53                 3194.97               5.2500%

          4/1/2015 1,938.44           2,607.87                 4546.31               5.2500%

          2/1/2015 1,938.44           3,014.95                 4953.39               5.2500%

         12/1/2014 1,938.44           565.15                   2503.59               5.2500%

         11/1/2010 1,938.44           97.50                    2035.94               5.2500%




Payment & Escrow Breakdown
Tran      Due      Tran Description            Total         Principal    Interest     Escrow      Suspense NSF        UPB         Deferred    Escrow      Escrow
Date      Date                                 Amount        Amt          Amt          Amt         Amt                             UPB         Balance     Advance
                                                                                                                                                           Balance
1/16/19 11/1/10 Bal Field Adjust               0.00          0.00         0.00         0.00        0.00         0.00   346,667.12 0.00         0.00        63,145.48

12/14/18 11/1/10 County Tax                    -2,838.64     0.00         0.00         -2,838.64 0.00           0.00   346,667.12 0.00         0.00        63,145.48

12/14/18 11/1/10 Escrow Adv Movement           2,838.64      0.00         0.00         0.00        0.00         0.00   346,667.12 0.00         0.00        63,145.48

12/8/18 11/1/10 Escrow Adv Movement            1,587.00      0.00         0.00         0.00        0.00         0.00   346,667.12 0.00         0.00        60,306.84

12/8/18 11/1/10 Hazard Ins                     -1,587.00     0.00         0.00         -1,587.00 0.00           0.00   346,667.12 0.00         0.00        60,306.84

7/11/18 11/1/10 Escrow Adv Movement            2,879.04      0.00         0.00         0.00        0.00         0.00   346,667.12 0.00         0.00        58,719.84

7/11/18 11/1/10 County Tax                     -2,879.04     0.00         0.00         -2,879.04 0.00           0.00   346,667.12 0.00         0.00        58,719.84

1/3/18    11/1/10 Hazard Ins                   -1,532.00     0.00         0.00         0.00        0.00         0.00   346,667.12 0.00         0.00        55,840.80

1/3/18    11/1/10 Escrow Adv Movement          1,532.00      0.00         0.00         0.00        0.00         0.00   346,667.12 0.00         0.00        55,840.80

12/19/17 11/1/10 County Tax                    -2,867.60     0.00         0.00         0.00        0.00         0.00   346,667.12 0.00         0.00        54,308.80

12/19/17 11/1/10 Escrow Adv Movement           2,867.60      0.00         0.00         0.00        0.00         0.00   346,667.12 0.00         0.00        54,308.80

7/24/17 11/1/10 Escrow Adv Movement            2,906.92      0.00         0.00         0.00        0.00         0.00   346,667.12 0.00         0.00        51,441.20

7/24/17 11/1/10 County Tax                     -2,906.92     0.00         0.00         0.00        0.00         0.00   346,667.12 0.00         0.00        51,441.20

2/24/17 11/1/10 Escrow Adv Movement            5,623.34      0.00         0.00         0.00        0.00         0.00   346,667.12 0.00         0.00        48,534.28

2/24/17 11/1/10 County Tax                     -2,750.10     0.00         0.00         0.00        0.00         0.00   346,667.12 0.00         0.00        48,534.28



 Loan Number:                                                                                                                                              Page 3 of 7
 Run Date: 4/29/2019
                                        Case 19-10204            Doc 28      Filed 06/21/19        Page 28 of 37

Payment & Escrow Breakdown
Tran       Due     Tran Description          Total        Principal   Interest   Escrow    Suspense NSF   UPB        Deferred   Escrow    Escrow
Date       Date                              Amount       Amt         Amt        Amt       Amt                       UPB        Balance   Advance
                                                                                                                                          Balance
2/24/17 11/1/10 County Tax                   -2,873.24    0.00        0.00       0.00      0.00    0.00   346,667.12 0.00       0.00      48,534.28

1/4/17     11/1/10 Escrow Adv Movement       1,802.00     0.00        0.00       0.00      0.00    0.00   346,667.12 0.00       0.00      42,910.94

1/4/17     11/1/10 Hazard Ins                -1,802.00    0.00        0.00       0.00      0.00    0.00   346,667.12 0.00       0.00      42,910.94

1/4/16     11/1/10 Hazard Ins                -1,399.00    0.00        0.00       0.00      0.00    0.00   346,667.12 0.00       0.00      41,108.94

1/4/16     11/1/10 Escrow Adv Movement       1,399.00     0.00        0.00       0.00      0.00    0.00   346,667.12 0.00       0.00      41,108.94

12/14/15 11/1/10 Escrow Adv Movement         2,797.60     0.00        0.00       0.00      0.00    0.00   346,667.12 0.00       0.00      39,709.94

12/14/15 11/1/10 County Tax                  -2,797.60    0.00        0.00       0.00      0.00    0.00   346,667.12 0.00       0.00      39,709.94

7/13/15 11/1/10 Escrow Adv Movement          2,839.55     0.00        0.00       0.00      0.00    0.00   346,667.12 0.00       0.00      36,912.34

7/13/15 11/1/10 County Tax                   -2,839.55    0.00        0.00       0.00      0.00    0.00   346,667.12 0.00       0.00      36,912.34

1/6/15     11/1/10 Hazard Ins                -1,301.00    0.00        0.00       0.00      0.00    0.00   346,667.12 0.00       0.00      34,072.79

1/6/15     11/1/10 Escrow Adv Movement       1,301.00     0.00        0.00       0.00      0.00    0.00   346,667.12 0.00       0.00      34,072.79

11/26/14 11/1/10 Escrow Adv Movement         2,762.58     0.00        0.00       0.00      0.00    0.00   346,667.12 0.00       0.00      32,771.79

11/26/14 11/1/10 County Tax                  -2,762.58    0.00        0.00       0.00      0.00    0.00   346,667.12 0.00       0.00      32,771.79

6/27/14 11/1/10 County Tax                   -2,805.87    0.00        0.00       0.00      0.00    0.00   346,667.12 0.00       0.00      30,009.21

6/27/14 11/1/10 Escrow Adv Movement          2,805.87     0.00        0.00       0.00      0.00    0.00   346,667.12 0.00       0.00      30,009.21

4/2/14     11/1/10 Restricted Monetary Adjust 27,203.34   0.00        0.00       27,203.34 0.00    0.00   346,667.12 0.00       0.00      27,203.34

4/1/14     11/1/10 Late Charge Adjust        -581.52      0.00        0.00       0.00      0.00    0.00   346,667.12 0.00       0.00      0.00

4/1/14     11/1/10 Loan Prin Bal Set-up      -346,667.12 -346,667.12 0.00        0.00      0.00    0.00   346,667.12 0.00       0.00      0.00

3/17/14            Late Charge Adjust        96.92        0.00        0.00       0.00      0.00    0.00

2/6/14             PMI/FHA                   -133.83      0.00        0.00       -133.83   0.00    0.00

1/9/14             Hazard Ins                -1,170.00    0.00        0.00       -1,170.00 0.00    0.00

1/7/14             PMI/FHA                   -133.83      0.00        0.00       -133.83   0.00    0.00

12/5/13            PMI/FHA                   -136.26      0.00        0.00       -136.26   0.00    0.00

11/26/13           County Tax                -2,772.01    0.00        0.00       -2,772.01 0.00    0.00

11/6/13            PMI/FHA                   -136.26      0.00        0.00       -136.26   0.00    0.00

10/4/13            PMI/FHA                   -272.52      0.00        0.00       -272.52   0.00    0.00

9/6/13             PMI/FHA                   -136.26      0.00        0.00       -136.26   0.00    0.00

8/6/13             PMI/FHA                   -136.26      0.00        0.00       -136.26   0.00    0.00

7/5/13             PMI/FHA                   -136.26      0.00        0.00       -136.26   0.00    0.00

6/28/13            County Tax                -2,814.94    0.00        0.00       -2,814.94 0.00    0.00

6/17/13            Late Charge Adjust        96.92        0.00        0.00       0.00      0.00    0.00

6/6/13             PMI/FHA                   -136.26      0.00        0.00       -136.26   0.00    0.00

5/6/13             PMI/FHA                   -136.26      0.00        0.00       -136.26   0.00    0.00

4/4/13             PMI/FHA                   -136.26      0.00        0.00       -136.26   0.00    0.00

3/6/13             PMI/FHA                   -136.26      0.00        0.00       -136.26   0.00    0.00

2/6/13             PMI/FHA                   -136.26      0.00        0.00       -136.26   0.00    0.00

1/10/13            Hazard Ins                -1,369.00    0.00        0.00       -1,369.00 0.00    0.00

1/7/13             PMI/FHA                   -136.26      0.00        0.00       -136.26   0.00    0.00

12/6/12            PMI/FHA                   -138.57      0.00        0.00       -138.57   0.00    0.00

12/6/12            County Tax                -2,772.01    0.00        0.00       -2,772.01 0.00    0.00

11/6/12            PMI/FHA                   -138.57      0.00        0.00       -138.57   0.00    0.00

10/4/12            PMI/FHA                   -138.57      0.00        0.00       -138.57   0.00    0.00

9/7/12             PMI/FHA                   -138.57      0.00        0.00       -138.57   0.00    0.00

8/7/12             PMI/FHA                   -138.57      0.00        0.00       -138.57   0.00    0.00

7/6/12             PMI/FHA                   -138.57      0.00        0.00       -138.57   0.00    0.00

7/5/12             County Tax                -2,814.93    0.00        0.00       -2,814.93 0.00    0.00

6/6/12             PMI/FHA                   -138.57      0.00        0.00       -138.57   0.00    0.00

5/4/12             PMI/FHA                   -138.57      0.00        0.00       -138.57   0.00    0.00


 Loan Number:                                                                                                                             Page 4 of 7
 Run Date: 4/29/2019
                                       Case 19-10204            Doc 28      Filed 06/21/19         Page 29 of 37

Payment & Escrow Breakdown
Tran       Due    Tran Description           Total       Principal   Interest    Escrow    Suspense NSF       UPB   Deferred   Escrow    Escrow
Date       Date                              Amount      Amt         Amt         Amt       Amt                      UPB        Balance   Advance
                                                                                                                                         Balance
4/5/12            PMI/FHA                    -138.57     0.00        0.00        -138.57   0.00    0.00

3/6/12            PMI/FHA                    -138.57     0.00        0.00        -138.57   0.00    0.00

2/6/12            PMI/FHA                    -138.57     0.00        0.00        -138.57   0.00    0.00

1/12/12           Hazard Ins                 -877.00     0.00        0.00        -877.00   0.00    0.00

1/6/12            PMI/FHA                    -138.57     0.00        0.00        -138.57   0.00    0.00

12/9/11           County Tax                 -3,225.51   0.00        0.00        -3,225.51 0.00    0.00

12/6/11           PMI/FHA                    -140.75     0.00        0.00        -140.75   0.00    0.00

11/4/11           PMI/FHA                    -140.75     0.00        0.00        -140.75   0.00    0.00

10/6/11           PMI/FHA                    -140.75     0.00        0.00        -140.75   0.00    0.00

9/7/11            PMI/FHA                    -140.75     0.00        0.00        -140.75   0.00    0.00

8/4/11            PMI/FHA                    -140.75     0.00        0.00        -140.75   0.00    0.00

7/8/11            County Tax                 -3,221.71   0.00        0.00        -3,221.71 0.00    0.00

7/7/11            PMI/FHA                    -140.75     0.00        0.00        -140.75   0.00    0.00

6/6/11            PMI/FHA                    -140.75     0.00        0.00        -140.75   0.00    0.00

5/5/11            PMI/FHA                    -140.75     0.00        0.00        -140.75   0.00    0.00

4/6/11            PMI/FHA                    -140.75     0.00        0.00        -140.75   0.00    0.00

3/4/11            PMI/FHA                    -140.75     0.00        0.00        -140.75   0.00    0.00

2/7/11            Pmt from                   2,687.89    419.93      1,518.51    749.45    0.00    0.00
                  Lockbox/Cashiering
                  Wk/ACH Pmt
2/4/11            PMI/FHA                    -140.75     0.00        0.00        -140.75   0.00    0.00

1/6/11            PMI/FHA                    -140.75     0.00        0.00        -140.75   0.00    0.00

12/22/10          Hazard Ins                 -850.00     0.00        0.00        -850.00   0.00    0.00

12/9/10           County Tax                 -3,224.05   0.00        0.00        -3,224.05 0.00    0.00

12/6/10           PMI/FHA                    -142.83     0.00        0.00        -142.83   0.00    0.00

11/26/10          Pmt from                   2,682.86    418.10      1,520.34    744.42    0.00    0.00
                  Lockbox/Cashiering
                  Wk/ACH Pmt
11/4/10           PMI/FHA                    -142.83     0.00        0.00        -142.83   0.00    0.00

10/25/10          Pmt from                   2,682.86    416.28      1,522.16    744.42    0.00    0.00
                  Lockbox/Cashiering
                  Wk/ACH Pmt
10/6/10           PMI/FHA                    -142.83     0.00        0.00        -142.83   0.00    0.00

9/7/10            PMI/FHA                    -142.83     0.00        0.00        -142.83   0.00    0.00

9/2/10            Long Form Rev for          -2,876.70   -416.28     -1,522.16   -744.42   0.00    0.00
                  Returned Check
8/27/10           Pmt from                   2,876.70    416.28      1,522.16    744.42    0.00    0.00
                  Lockbox/Cashiering
                  Wk/ACH Pmt
8/5/10            PMI/FHA                    -142.83     0.00        0.00        -142.83   0.00    0.00

7/30/10           Predistributed Pmt (e.g.   96.92       0.00        0.00        0.00      0.00    0.00
                  loan closing) / Escrow
                  posting for mods
7/30/10           Pmt from                   2,682.86    414.47      1,523.97    744.42    0.00    -
                  Lockbox/Cashiering                                                               2,682.86
                  Wk/ACH Pmt
7/7/10            PMI/FHA                    -142.83     0.00        0.00        -142.83   0.00    0.00

7/6/10            County Tax                 -3,220.21   0.00        0.00        -3,220.21 0.00    0.00

6/18/10           Pmt from                   2,682.86    412.67      1,525.77    744.42    0.00    0.00
                  Lockbox/Cashiering
                  Wk/ACH Pmt
6/4/10            PMI/FHA                    -142.83     0.00        0.00        -142.83   0.00    0.00

5/17/10           Pmt from                   2,682.86    410.87      1,527.57    744.42    0.00    0.00
                  Lockbox/Cashiering
                  Wk/ACH Pmt
5/6/10            PMI/FHA                    -142.83     0.00        0.00        -142.83   0.00    0.00

4/16/10           Pmt from                   2,682.86    409.08      1,529.36    744.42    0.00    0.00
                  Lockbox/Cashiering
                  Wk/ACH Pmt
4/6/10            PMI/FHA                    -142.83     0.00        0.00        -142.83   0.00    0.00

3/16/10           Pmt from                   2,682.86    407.30      1,531.14    744.42    0.00    0.00
                  Lockbox/Cashiering
                  Wk/ACH Pmt
3/4/10            PMI/FHA                    -142.83     0.00        0.00        -142.83   0.00    0.00


 Loan Number:                                                                                                                            Page 5 of 7
 Run Date: 4/29/2019
                                          Case 19-10204              Doc 28      Filed 06/21/19       Page 30 of 37

Payment & Escrow Breakdown
Tran       Due       Tran Description           Total        Principal   Interest   Escrow    Suspense NSF       UPB   Deferred   Escrow    Escrow
Date       Date                                 Amount       Amt         Amt        Amt       Amt                      UPB        Balance   Advance
                                                                                                                                            Balance
2/16/10              Pmt from                   2,682.86     405.52      1,532.92   744.42    0.00    0.00
                     Lockbox/Cashiering
                     Wk/ACH Pmt
2/4/10               PMI/FHA                    -142.83      0.00        0.00       -142.83   0.00    0.00

1/15/10              Pmt from                   2,682.86     403.21      1,535.23   744.42    0.00    0.00
                     Lockbox/Cashiering
                     Wk/ACH Pmt
1/7/10               PMI/FHA                    -142.83      0.00        0.00       -142.83   0.00    0.00

12/22/09             Hazard Ins                 -839.00      0.00        0.00       -839.00   0.00    0.00

12/21/09             Predistributed Pmt (e.g.   -252.45      0.00        0.00       0.00      0.00    0.00
                     loan closing) / Escrow
                     posting for mods
12/21/09             Predistributed Pmt (e.g.   252.45       252.45      0.00       0.00      0.00    0.00
                     loan closing) / Escrow
                     posting for mods
12/18/09             Predistributed Pmt (e.g.   252.45       0.00        0.00       0.00      0.00    0.00
                     loan closing) / Escrow
                     posting for mods
12/1/09              Predistributed Pmt (e.g.   713.68       0.00        0.00       713.68    0.00    0.00
                     loan closing) / Escrow
                     posting for mods
12/1/09              Predistributed Pmt (e.g.   908.96       0.00        0.00       908.96    0.00    0.00
                     loan closing) / Escrow
                     posting for mods
12/1/09              Predistributed Pmt (e.g.   50.49        0.00        50.49      0.00      0.00    0.00
                     loan closing) / Escrow
                     posting for mods
Total                                           -327,270.54 -342,297.24 15,317.46 -7,304.68 0.00      -
                                                                                                      2,682.86

Corporate Advances
Tran Date         Reason code description                  Amount

4/18/2019         BK ATTY. FEES                            250.00

4/18/2019         BK ATTY. FEES                            300.00

4/3/2019          FC ATTY. FEES                            250.00

3/14/2019         OTHER                                    506.25

3/14/2019         POSTAGE CHRGS                            2.76

3/14/2019         POSTAGE CHRGS                            6.93

3/14/2019         FC ATTY. FEES                            94.50

3/8/2019          BK ATTY. FEES                            350.00

2/6/2019          OTHER                                    100.00

2/6/2019          POSTAGE CHRGS                            30.50

2/6/2019          POSTAGE CHRGS                            47.47

2/6/2019          FC ATTY. FEES                            560.00

1/25/2019         OTHER                                    0.00

1/25/2019         OTHER                                    0.00

1/25/2019         OTHER                                    0.00

1/25/2019         OTHER                                    0.00

1/25/2019         OTHER                                    0.00

1/25/2019         OTHER                                    0.00

1/25/2019         OTHER                                    0.00

1/25/2019         OTHER                                    0.00

1/25/2019         OTHER                                    0.00

12/19/2018        OTHER                                    75.00

12/15/2018        OTHER                                    324.50

10/31/2018        FC ATTY. FEES                            602.00

10/31/2018        FC ATTY. FEES                            236.00

10/31/2018        FC ATTY. FEES                            250.00

9/18/2018         FC ATTY. FEES                            126.00

7/20/2018         TITLE SEARCH                             350.00

5/18/2018         OTHER                                    (15.00)

5/10/2018         OTHER                                    15.00


 Loan Number:                                                                                                                               Page 6 of 7
 Run Date: 4/29/2019
                                  Case 19-10204        Doc 28   Filed 06/21/19   Page 31 of 37

Corporate Advances
Tran Date    Reason code description        Amount

4/19/2018    FC ATTY. FEES                  250.00

4/19/2018    FC ATTY. FEES                  147.50

4/19/2018    FC ATTY. FEES                  236.00

12/19/2017   FC ATTY. FEES                  250.00

12/19/2017   FC ATTY. FEES                  88.50

12/19/2017   FC ATTY. FEES                  1,380.50

12/19/2017   POSTAGE CHRGS                  15.48

11/2/2017    FC ATTY. FEES                  250.00

6/14/2017    FC ATTY. FEES                  450.00

6/14/2017    POSTAGE CHRGS                  49.52

6/14/2017    POSTAGE CHRGS                  90.00

6/14/2017    POSTAGE CHRGS                  85.00

6/14/2017    POSTAGE CHRGS                  88.40

5/5/2017     OTHER                          195.00

5/5/2017     POSTAGE CHRGS                  14.41

5/5/2017     PROCESS                        183.00

5/5/2017     OTHER                          475.00

5/5/2017     FC ATTY. FEES                  1,000.00

5/2/2017     FC ATTY. FEES                  215.00

5/2/2017     POSTAGE CHRGS                  16.98

3/29/2017    LTE/UPDTE TITLE                75.00

9/28/2016    FC ATTY. FEES                  750.00

8/15/2016    LTE/UPDTE TITLE                75.00

3/31/2016    FC ATTY. FEES                  807.00

3/31/2016    FC ATTY. FEES                  500.00

3/31/2016    OTHER                          100.00

3/31/2016    FC ATTY. FEES                  1,277.50

3/31/2016    OTHER                          1,008.40

3/31/2016    FC COSTS                       15.00

3/31/2016    POSTAGE CHRGS                  68.37

3/7/2016     TITLE SEARCH                   350.00

2/29/2016    FC ATTY. FEES                  52.50

12/14/2015   FC ATTY. FEES                  627.50

12/14/2015   POSTAGE CHRGS                  5.27

12/14/2015   FC ATTY. FEES                  142.50

10/15/2015   POSTAGE CHRGS                  88.65

10/15/2015   FC ATTY. FEES                  136.00

10/15/2015   POSTAGE CHRGS                  34.81

3/12/2015    FC ATTY. FEES                  409.50

12/31/2014   FC ATTY. FEES                  840.00

12/31/2014   OTHER                          223.00

12/31/2014   PROCESS                        183.00

11/20/2014   OTHER                          445.00

11/20/2014   POSTAGE CHRGS                  17.72

11/20/2014   FC ATTY. FEES                  205.00

8/14/2014    FC ATTY. FEES                  630.00

8/14/2014    POSTAGE CHRGS                  11.22

8/14/2014    FC COSTS                       350.00




 Loan Number:                                                                                    Page 7 of 7
 Run Date: 4/29/2019
Case 19-10204   Doc 28   Filed 06/21/19   Page 32 of 37
4/29/2019                         Case 19-10204         Doc 28      SDAT: Real06/21/19
                                                                      Filed    Property SearchPage    33 of 37

  Real Property Data Search

  Search Result for FREDERICK COUNTY
      View Map                       View GroundRent Redemption                               View GroundRent Registration

      Tax Exempt:                                           Special Tax Recapture:
      Exempt Class:                                         NONE
    Account Identifier:                     District - 03 Account Number -
                                                               Owner Information
    Owner Name:                             KEENEY TRUMAN RANDALL &                Use:                          RESIDENTIAL
                                            KEENEY LESLEE                          Principal Residence:          YES
    Mailing Address:                        8939 HAWBOTTOM RD                      Deed Reference:               /07628/ 00190
                                            MIDDLETOWN MD 21769-9310
                                                        Location & Structure Information
    Premises Address:                       8939 HAWBOTTOM RD                      Legal Description:            LOT 1 SECTION 1
                                            MIDDLETOWN 21769-0000                                                32.39 ACRES
                                                                                                                 PINE RIDGE ESTATES
      Map:      Grid:      Parcel:     Sub           Subdivision:      Section:     Block:     Lot:     Assessment           Plat
                                       District:                                                        Year:                No:
      0056      0000       0575                      0000              1                       1        2018                 Plat   0081/
                                                                                                                             Ref:   0132

      Special Tax Areas:                                             Town:                                        NONE
                                                                     Ad Valorem:                                  800
                                                                     Tax Class:

      Primary Structure               Above Grade Living            Finished Basement              Property Land              County Use
      Built                           Area                          Area                           Area
      1996                            2,336 SF                      900 SF                         32.3900 AC                 000000

      Stories      Basement           Type                  Exterior       Full/Half Bath      Garage       Last Major Renovation
      2            YES                STANDARD UNIT         FRAME          3 full
                                                              Value Information
                                           Base Value                Value                   Phase-in Assessments
                                                                     As of                   As of              As of
                                                                     01/01/2018              07/01/2018         07/01/2019
      Land:                                202,100                   202,100
      Improvements                         273,000                   268,200
      Total:                               475,100                   470,300                 470,300                 470,300
      Preferential Land:                   0                                                                         0
                                                             Transfer Information
      Seller: KEENEY, TRUMAN RANDALL                        Date: 12/04/2009                                      Price: $0
      Type: NON-ARMS LENGTH OTHER                           Deed1: /07628/ 00190                                  Deed2:

      Seller: KEENEY, TRUMAN RANDALL                        Date: 11/22/2006                                      Price: $0
      Type: NON-ARMS LENGTH OTHER                           Deed1: /06328/ 00583                                  Deed2:

      Seller:                                               Date:                                                 Price:
      Type:                                                 Deed1:                                                Deed2:
                                                            Exemption Information
    Partial Exempt Assessments:             Class                                07/01/2018                      07/01/2019
    County:                                 000                                  0.00
    State:                                  000                                  0.00
    Municipal:                              000                                  0.00|0.00                       0.00|0.00
      Tax Exempt:                                           Special Tax Recapture:
      Exempt Class:                                         NONE
                                                      Homestead Application Information

                                                                                                                                            1/2
4/29/2019                   Case 19-10204          Doc 28   SDAT: Real06/21/19
                                                              Filed    Property SearchPage   34 of 37
    Homestead Application Status: No Application
                                         Homeowners' Tax Credit Application Information
    Homeowners' Tax Credit Application Status: No Application             Date:




                                                                                                        2/2
                  Case 19-10204     Doc 28    Filed 06/21/19     Page 35 of 37



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MARYLAND
                               BALTIMORE DIVISION

 IN RE:

 Lesley Jeneen Keeney,                         CHAPTER 13
 aka Leslee Keeney                             CASE NO.: 19-10204

          Debtor(s).

 MTGLQ INVESTORS, L.P.
                              Movant,
 v.

 Lesley Jeneen Keeney,
 aka Leslee Keeney
          Debtor(s),
 Truman Randall Keeney,
          Co-Debtor(s)
 Robert S. Thomas, II,
          Trustee,
                           Respondents.

  NOTICE OF MOTION SEEKING RELIEF FROM STAY AND CO-DEBTOR STAY
             JULY 16, 2019 AT 10:00 A.M. HEARING THEREON

        MTGLQ INVESTORS, L.P. has filed papers with the court seeking relief from the
automatic stay of 11 U.S.C. § 362(a) and 1301 to enable it to proceed to enforce its available
legal and equitable remedies with regard to the real property located at 8939 HAWBOTTOM
RD, MIDDLETOWN, MD 21769. Your rights may be affected. You should read these papers
carefully and discuss them with your lawyer if you have one on this case. (If you do not have a
lawyer, you may wish to consult one.)
                 Case 19-10204      Doc 28    Filed 06/21/19     Page 36 of 37



        If you do not want the court to grant the motion for relief from stay, or if you want the
court to consider your views on the motion, then by July 5, 2019 you or your lawyer must file a
written response with the Clerk of the Bankruptcy Court explaining your position and mail a
copy to:

                      David A. Rosen
                      RAS CRANE LLC
                      11900 Parklawn Drive, Suite 310
                      Rockville, MD 20852

       And to:

                      Robert S. Thomas, II
                      300 E Joppa Road, Suite 409
                      Towson, MD 21286

       You will have three (3) additional days to respond if you received the motion via first-
class mail.

         If you mail rather than deliver, your response to the Clerk of the Bankruptcy Court for
filing, you must mail it early enough so that the court will receive it by the date stated above.

        The hearing is scheduled for July 16, 2019, at 10:00 A.M. in Courtroom 104, United
States Bankruptcy Court, 129 East Main St., Salisbury, MD 21801.

IF YOU OR YOUR LAWYER DO NOT TAKE THESE STEPS BY THE DEADLINE,
THE COURT MAY DECIDE THAT YOU DO NOT OPPOSE THE RELIEF SOUGHT IN
THE MOTION AND MAY GRANT OR OTHERWISE DISPOSE OF THE MOTION
BEFORE THE SCHEDULED HEARING DATE.

DATE: June 21, 2019
                                             By: /s/ David A. Rosen
                                             David A. Rosen
                                             MD Federal Bar No. 14583
                                             RAS Crane, LLC
                                             11900 Parklawn Drive, Suite 310
                                             Rockville, MD 20852
                                             Phone: (844) 442-2150, ext. 242
                                             Fax (240) 238-2767
                                             Email: darosen@rascrane.com
                                             Attorney for Movant
                  Case 19-10204       Doc 28    Filed 06/21/19    Page 37 of 37



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 21, 2019, a copy of the Notice of Motion for Relief

from Stay and Hearing Thereon has been served upon the following necessary parties in interest,

via first class mail postage prepaid to:

Lesley Jeneen Keeney
2406 Love Point Rd
Stevensville, MD 21666

Truman Randall Keeney
8939 Hawbottom Rd
Middletown, MD 21769

And via electronic mail to:

Robert S. Thomas, II
300 E Joppa Road, Suite 409
Towson, MD 21286

Morgan William Fisher
Law Offices of Morgan Fisher LLC
1125 West St., Suite 227
Annapolis, MD 21401

Date: 6/21/2019                                By: /s/David A. Rosen
                                               David A. Rosen
                                               MD Federal Bar No. 14583
                                               RAS Crane, LLC
                                               11900 Parklawn Drive, Suite 310
                                               Rockville, MD 20852
                                               Phone: (844) 442-2150, ext. 242
                                               Fax (240) 238-2767
                                               Email: darosen@rascrane.com
                                               Attorney for Movant
